      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 1 of 29




              IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF GEORGIA
                       ATLANTA DIVISION


ABBY MARTIN,
Los Angeles County, California,

       Plaintiff,

V.

                                           CIVIL ACTION FILE
STEVE WRIGLEY, Chancellor for
the Board of Regents of the                NO. 1:20-CV-596-MHC
University System of Georgia, in his
Official Capacity; KYLE
MARRERO, President of Georgia
Southern University, in his Official
 Capacity; BONNIE OVERSTREET,
Conference Services Manager for
Georgia Southern University, in her
Individual Capacity; MICHEL
BLITCH, Conference Services
 Coordinator for Georgia Southern
University, in her Individual
Capacity; and SANDRA LENSCH,
 Conference Services Specialist for
Georgia Southern University, in her
Individual Capacity,

       Defendants.



                                      ORDER

      This case comes before the Court on Defendants' Motion to Dismiss


Plaintiffs First Amended Complaint ("Mot. to Dismiss") [Doc. 37].
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 2 of 29




I. BACKGROUND1

      Plaintiff Abby Martin ("Martin") is a journalist who frequently expresses

views in support of the rights of Palestinians and the Boycott, Divestment,

Sanctions ("BDS") movement, which supports a political and economic boycott of

Israel based on actions taken by the Israeli government with respect to its

occupation of Palestinian territory. First Am. Compl. ("Am. CompL") [Doc. 26]

^ 4, 21. On July 19, 2019, Georgia Southern University ("GSU") invited Martin

to speak at the 2020 International Critical Media Literary Conference (the

"Conference"), which was to be hosted by GSU. Id ^ 5. Martin accepted the


invitation. Id. One week later, a professor at GSU and conference co-chair


emailed several professors at other academic institutions to inform them that


Martin had been selected as the keynote speaker for the Conference. Id ^ 40. In

that email, the professor referred to Martin as a "fantastic Key Note," and planning


for the Conference continued. Id. ^ 40-41.


      On September 11, 2019, Defendants Overstreet, Blitch, and Lensch, on


behalf of Defendants Wrigley and Marrero, sent Martin an agreement for her




 Because this case is before the Court on a motion to dismiss, the facts are
presented as alleged in Plaintiffs Complaint. Silbennan v. Miami Dade Transit,
927 F.3d 1123, 1 128 (11th Cir. 2019) (citation omitted).

                                          2
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 3 of 29




engagement as an independent contractor to provide her keynote presentation in


exchange for a $1,000 honorarium as well as costs of travel and lodging. Id. ^ 5,


42. On September 18, 2019, Defendants Overstreet, Blitch, and Lensch wrote


Martin again to "draw [her] attention [to] legal language that the University and

State of Georgia require us to include" and to state that her invitation would be

honored only "[i]f this language is acceptable." Id. ^ 43-44. The language

referenced in the agreement was the following clause: "You certify that you are not


currently engaged in, and agree for the duration of this agreement not to engage in,


a boycott of Israel, as defined in O.C.G.A. Section 50-5-85." Id, ^ 5, 43. This


certification was required pursuant to Georgia Senate Bill 327, codified as

O.C.G.A. § 50-5-85, which became effective on May 9, 2017. Id, ^ 3, 43, 49-50.


O.C.G.A. § 50-5-85 provides, in pertinent part, as follows:


      The state shall not enter into a contract with an individual or company
      if the contract is related to construction or the provision of services,
      supplies, or information technology unless the contract includes a
      written certification that such individual or company is not currently
      engaged in, and agrees for the duration of the contract not to engage in,
      a boycott of Israel.


O.C.GA. § 50-5-85(b). The law defines "Boycott of Israel" to mean


      engaging in refusals to deal with, terminating business activities with,
      or other actions that are intended to limit commercial relations with
      Israel or individuals or companies doing business in Israel or in Israeli-
      controlled territories, when such actions are taken:
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 4 of 29




             (A) In compliance or adherence to calls for a boycott of
             Israel other than those boycotts to which 50 U.S.C. App.
             Section 2407(c), as it existed on January 1, 2016, applies;
             or
             (B) In a manner that discriminates on the basis of
             nationality, national origin, religion, or other
             unreasonable basis that is not founded on a valid business
             reason.



O.C.GA. § 50-5-85(a).


      Martin responded the same day, stating: "I'm sure you know, a lot of my


work advocates the boycott of Israel, and my new film features that call to action.


I cannot sign any form promising not to boycott Israel." Id ^ 5, 45. As a result,


Defendants prevented Martin from speaking at the Conference and receiving the

$1,000 honorarium, and subsequently cancelled the Conference. Id. ^ 6-7, 50,52.


As a result, Martin was deprived of her ability to speak on the GSU campus, to

receive the honorarium, and to showcase her work. IcL ^ 53-55. Martin, a


frequent public speaker, alleges that she is likely to be prevented from speaking on

other college campuses overseen by Wrigley. Id. ^ 56.


      On July 28, 2020, Martin filed her First Amended Complaint in the above-

styled action alleging that O.C.G.A. § 50-5-85 violates the First and Fourteenth


Amendments to the United States Constitution by impermissibly infringing on

Martin's guaranteed rights to freedom of speech, freedom of association, and due


process. Am. Compl. ^ 57-95. Martin seeks, inter alia, an injunction against the
                                          4
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 5 of 29




continuing enforcement of the statute, a declaration that the statute is


unconstitutional, and damages against Defendants Overstreet, Blitch, and Lensch


in their individual capacities. Id., Prayer for Relief.


II. LEGAL STANDARD

      Federal Rule of Civil Procedure 8(a)(2) requires that a pleading contain a

"short and plain statement of the claim showing that the pleader is entitled to

relief." Under Federal Rule of Civil Procedure 12(b)(6), a claim will be dismissed

for failure to state a claim upon which relief can be granted if it does not plead

"enough facts to state a claim to relief that is plausible on its face." Bell Ati. Corp.


v. Twomblv, 550 U.S. 544, 570 (2007). The Supreme Court has explained this

standard as follows:


      A claim has facial plausibility when the plaintiff pleads factual content
      that allows the court to draw the reasonable inference that the defendant
      is liable for the misconduct alleged. The plausibility standard is not
      akin to a "probability requirement," but it asks for more than a sheer
      possibility that a defendant has acted unlawfully.

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citation omitted). Thus, a

claim will survive a motion to dismiss only if the factual allegations in the pleading

are "enough to raise a right to relief above the speculative level." Twombly, 550


U.S.at 555.
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 6 of 29




      At the motion to dismiss stage, the court accepts all well-pleaded facts in the


plaintiffs complaint as true, as well as all reasonable inferences drawn from those


facts. McGinlev v. Houston, 361 F.3d 1328, 1330 (11th Cir. 2004); Lotierzo v.

Woman's World Med. Ctr., Inc, 278 F.3d 1180, 1182 (11th Cir. 2002). Not only


must the court accept the well-pleaded allegations as tme, but these allegations

must also be construed in the light most favorable to the pleader. Powell v.


Thomas, 643 F.3d 1300, 1302 (11th Cir. 2011). However, the court need not

accept legal conclusions, nor must it accept as true legal conclusions couched as


factual allegations. Iqbal, 556 U.S. at 678. Thus, evaluation of a motion to dismiss


requires the court to assume the veracity ofwell-pleaded factual allegations and

"determine whether they plausibly give rise to an entitlement to relief." Id. at 679.


III. DISCUSSION

      "It is well established that [42 U.S.C. §] 1983 itself creates no substantive

rights; it merely provides a remedy for deprivations of federal rights established

elsewhere." Wideman v. Shallowford Cmtv. Hosp., Inc., 826 F.2d 1030, 1032


(11th Cir. 1987) (citing City ofOkla. City v. Tuttle, 471 U.S. 808, 816 (1985)). To

sustain a cause of action based on section 1983, a litigant must establish two

elements: (1) that she suffered a deprivation of a right, privilege, or immunity

protected by the U.S. Constitution or federal law, and (2) that the act or omission
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 7 of 29




causing the deprivation was committed by a person acting under color of state law.


Livadas v. Bradshaw, 512 U.S. 107, 132 fl994): Arrington v. Cobb Cntv, 139

F.3d 865, 872 (llth Cir. 1998). "[S]ection 1983 imposes liability only 'for

violations of rights protected by the Constitution, not for violations of duties of

care arising out of tort law.'" Wideman, 826 F.2d at 1032 (quoting Baker v.


McCollan, 443 U.S. 137, 146 (1979)). Accordingly, "[i]n any § 1983 action, a

court must determine 'whether the Plaintiff has been deprived of a right secured by

the Constitution and laws of the United States.'" Glenn v. Brumby, 663 F.3d 1312,


1315 (llth Cir. 2011) (quoting Baker, 443 U.S. at 146). "Absent the existence of

an underlying constitutional right, no section 1983 claim will lie." Wideman, 826

F.2datl032.


      Martin asserts two causes of action under 42 U.S.C. § 1983, claiming that


Defendants' enforcement ofO.C.G.A. § 50-5-85 violates her First and Fourteenth


Amendment rights to freedom of speech and assembly (Count One) and her

Fourteenth Amendment right to due process (Count Two). Am. Compl. ^ 57-95.


Defendants contend that O.C.G.A. § 50-5-85 is constitutional, so that Martin's


claims fail as a matter of law. Mot. to Dismiss.




                                           7
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 8 of 29




      A. Martin's Complaint States a Claim Upon Which Relief Can Be
             Granted That O.C.G.A. § 50-5-85 Violates Martin's First and
             Fourteenth Amendment Rights to Freedom of Speech and
             Assembly.


             1. Martin's Advocacy of a Boycott of Israel Constitutes
                   Protected Activity Under the First Amendment.

      The First Amendment provides that "Congress shall make no law ...


abridging the freedom of speech,... or the right of the people peaceably to

assemble . ..." U.S. Const. amend. I. The First Amendment applies to the states


through the Due Process Clause of the Fourteenth Amendment. Schneider v. State


of New Jersey, 308 U.S. 147, 160 (1939).

      The Supreme Court has held that state government employment cannot be

conditioned "on taking oaths that impinge on rights guaranteed by the First and

Fourteenth Amendments [.]" Cole v. Richardson, 405 U.S. 676, 680 (1972). This

same principle also applies to those contracting with the government, absent a


special government interest. Bd. ofCnty. Comm'rs, Wabaunsee Cnty. v. Umbehr,


518 U.S. 668, 677-78 (1996). The Supreme Court also has "long held . . . that


nonverbal expressive activity can be banned because of the action it entails, but not


because of the ideas it expresses—so that burning a flag in violation of an


ordinance against outdoor fires could be punishable, whereas burning a flag in
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 9 of 29




violation of an ordinance against dishonoring the flag is not." R.A.V. v. City of St.


Paul, Minn, 505 U.S. 377, 385 (1992).

      Defendants assert that this case is controlled by the Supreme Court's holding

in Rumsfeld v. Forum for Acad. & Institutional Rights, Inc. ("FAIR"), 547 U.S. 47


(2006). Br. in Supp. ofDefs.' Mot. to Dismiss ("Defs.' Br.") [Doc. 37-1] at 5-9,


15-21. In FAIR, the Supreme Court addressed the constitutionality of the Solomon

Amendment, which required universities receiving federal funding to grant

military recruiters the same access to college campuses as provided to other


recruiters. FAIR, 547 U.S. at 51. A coalition of law schools and faculty members


seeking to bar military recruiters' access to their campuses in protest of the


military's discrimination based on sexual orientation filed a lawsuit claiming that

the Solomon Amendment violated the First Amendment. Id at 52. The Supreme

Court held that "[a]s a general matter, the Solomon Amendment regulates conduct,


not speech. It affects what law schools must do — afford equal access to military


recruiters—not what they may or may not say." Id at 60. In particular, the


Supreme Court noted that law schools were only compelled to provide minimal


accommodations to military recruiters which were non-monetary and equal to the


accommodations extended to all employment recruiters on campus. IdL at 61 n.4.


Defendants also rely upon Int'l Longshoremen's Ass'n v. Allied Int'l, Inc., 456
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 10 of 29




U.S. 212, 226-27 (1982), which held that "secondary picketing by labor unions" in

violation of the National Labor Relations Act is not protected activity under the

First Amendment. Defs.' Br. at 17-18.


      Martin asserts that the controlling Supreme Court precedent that determines

the unconstitutionality ofO.C.G.A. § 50-5-85 under the First Amendment is

NAACP v. Claibome Hardware Co, 458 U.S. 886 (1982). Br. in Opp'n ofDefs.5

Mot. to Dismiss ("Pl.'s Br.") [Doc. 43] at 6. In Claibome, a Mississippi branch of


the NAACP launched a boycott of white merchants in support of demands for

racial equality and integration. Claibome, 458 U.S. at 889, 899-900. Actions

taken in support of the boycott included nonviolent activities such as marches and

picketing as well as violent enforcement against boycott violators which allegedly

included damage to property and even physical assault. Id. at 902-05. The


Supreme Court held that "the nonviolent elements of [boy cotters]' activities are

entitled to protection of the First Amendment." I(L at 915. The opinion did not

address whether this protection extended to "a narrowly tailored statute designed to

prohibit certain forms of anticompetitive conduct or certain types of secondary


pressure." 2 IcL at 915, n.49. However, "[t]he right of the States to regulate



2 Subsequent to Claibome, the Supreme Court distinguished boycotts for political
reasons from those conducted for economic reasons. F.T.C. v. Superior Ct. Trial
Laws. Ass'n, 493 U.S. 411, 427 0990). In Trial Laws., the Court distinguished
                                          10
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 11 of 29




economic activity could not justify a complete prohibition against a nonviolent,

politically motivated boycott designed to force governmental change and effectuate

rights guaranteed by the Constitution itself." Id. at 914.

      Defendants' argument that FAIR and Int'l Longshoremen rather than

Claibome govern as to whether O.C.G.A. § 50-5-85 infringes on Martin's First


Amendment rights fails. FAIR is distinguishable because the Solomon

Amendment, in contrast to O.C.G.A. § 50-5-85, was aimed at changing the "result


achieved" by the law schools' recruiting policy rather than the content of such

policies. FAIR, 547 U.S. at 57. O.C.G.A. § 50-5-85, on the other hand, focuses


exclusively on the motive behind an individual's refusal to deal with Israel rather

than the result achieved by any boycott. See O.C.G.A. § 50-5-85(a)(l)(B)

(allowing contractors to refuse to deal with or terminate business activities with

Israel as long as their action is "founded on a valid business reason."). Because


O.C.G.A. § 50-5-85 allows or prohibits the same conduct depending solely on the




political boycotts such as the one in Claibome with boycotts seeking to gain an
economic advantage for boycott participants. Trial Laws., 493 U.S. at 426. The
boycotts prohibited by O.C.G.A. § 50-5-85, in contrast, are political boycotts. See
O.C.G.A. § 50-5-85(a)(l)(B) (excluding from the definition of "Boycott of Israel"
any refusal to deal "founded on a valid business reason."). Accordingly, the
boycotts at issue here do not fall under the reserved question in Claibome.



                                          11
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 12 of 29




motive behind it, it is the content of behavior rather than the result that this statute

purports to regulate. Infl Longshoremen also is distinguishable because the

Supreme Court's holding in that case was limited to secondary picketing and

boycotts in the labor union context which threatened to infringe upon the rights of

others. Int'l Longshoremen, 156 U.S. at 226-27.


      In fact. Defendants' argument has been rejected in other cases addressing


state statutes similar to O.C.G.A. § 50-5-85, where it has been held that the type of


restriction imposed upon Martin involves protected expression under the First


Amendment. In Jordahl v. Bmovich, 336 F. Supp. 3d 1016 (D. Ariz. 2018),

vacated and remanded, 789 F. App'x 589 (9th Cir. 2020),3 the district court

considered the Arizona statute which prohibited public entities from contracting

with companies that engage in boycotts of Israel. The district court in Jordahl

rejected the defendants' reliance on FAIR and Int'l Longshoremen and instead


relied upon Claibome to hold that the conduct evidenced by the boycotting of

consumer goods and services offered by businesses that support Israel's occupation


of Palestinian territories is deserving of First Amendment protection:




 Jordahl was vacated and remanded after the Arizona legislature revised the statute
at issue, which mooted the underlying claims. See Jordahl v. Bmovich, 789 F.
App'x 589 (9th Cir. 2020).


                                           12
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 13 of 29




      In accordance with Claibome, these types of boycotting activities,
      which clearly include "the practice of persons sharing common views
      banding together to achieve a common end," are entitled constitutional
      protections. 458 U.S. at 907. The Act here specifically and generally
       enumerates certain activity companies cannot engage in if they wish to
       contract with a public entity. Specifically, the Act prohibits companies
       from "engaging in a refusal to deal," "terminating business activities"
       or "performing other actions that are intended to limit commercial
      relations." A.R.S. § 35-393(1) (emphasis added). These actions,
      however, are only prohibited when taken "in compliance with or
       adherence to calls for a boycott of Israel." Id. The language of the Act
      thus necessarily contemplates prohibiting collective conduct aimed "to
       achieve a common end"; here, a "boycott of Israel." 458 U.S. at 907-
       08.

       ***

      A restriction of one's ability to participate in collective calls to oppose
      Israel unquestionably burdens the protected expression of companies
      wishing to engage in such a boycott. The type of collective action
      targeted by the Act specifically implicates the rights of assembly and
      association that Americans and Arizonans use "to bring about political,
       social, and economic change." Claibome, 458 U.S. at 911 (stating
      "[t]he established elements of speech, assembly, association, and
      petition, though not identical, are inseparable") (internal quotation
      omitted) .... Under Claibome, this conduct is deserving of First
      Amendment protection. Plaintiffs claim is therefore not foreclosed by
      Int'l Longshoremen.


Id. at 1042-43 (parallel citations omitted).

      In Amawi v. PflugerviUe Indep. Sch. Dist, 373 F. Supp. 3d 717 (W.D. Tex.


2019), vacated and remanded sub nom. Amawi v. Paxton, 956 F.3d 816 (5th Cir.




                                           13
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 14 of 29




2020),4 Texas enacted an "anti-BDS" statute to prohibit the boycotting of Israel as

a condition of public employment. The district court in Amawi concluded that the

boycotts against Israel were inherently expressive conduct and protected speech:


      Claibome, not FAIR, governs this case. Texas does not dispute that
      Plaintiffs' boycotts are political; they support the BDS movement's
      "dispute with the Israeli government's policies." (Texas Resp. Mots.
      Dismiss, Dkt. 25, at 1 8). Claibome deals with political boycotts; FAIR,
      in contrast, is not about boycotts at all. The Supreme Court did not treat
      the FAIR plaintiffs' conduct as a boycott: the word "boycott" appears
      nowhere in the opinion, the decision to withhold patronage is not
      implicated, and Claibome, the key decision recognizing that the First
      Amendment protects political boycotts, is not discussed.

      ***

      The statute defines "boycott Israel" according to the expressive purpose
      behind the refusal to buy things. See Tex. Gov. Code § 808.001
      ("boycott Israel" defined to mean "refusing to deal with, terminating
      business activities with, or otherwise taking any action that is intended
      to penalize, inflict harm on, or limit commercial relations specifically
      with Israel, or with a person or entity doing business in Israel or in an
      Israeli-controlled territory"). And it expressly exempts refusing to
      contract with Israel "for ordinary business purposes." Id. Accordingly,
      H.B. 89's no-boycott provision applies by its express terms only to
      expressive conduct.


Id. at 743-45.




 Amawi was vacated and remanded after the Texas legislature revised the statute
at issue, which mooted the underlying claims. See Amawi v. Paxton, 956 F.3d 816
(5th Cir. 2020).

                                         14
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 15 of 29




      Koontz v. Watson, 283 F. Supp. 3d 1007 (D. Kan. 2018), reviewed Kansas's


law requiring all persons who contract with the state to certify that they are not

engaged in a boycott of Israel. In granting a preliminary injunction, the district

court again relied on Claibome and distinguished FAIR:

      The conduct prohibited by the Kansas Law is protected for the same
      reason as the boy cotters' conduct in Claibome was protected.

      The Kansas Law here is different than the requirement at issue in
       [FAIR]. The conduct the Kansas Law aims to regulate is inherently
      expressive. See Claibome, 458 U.S. at 907-08. It is easy enough to
      associate plaintiffs conduct with the message that the boy cotters
      believe Israel should improve its treatment of Palestinians. And
      boycotts—like parades—have an expressive quality. Id. Forcing
      plaintiff to disown her boycott is akin to forcing plaintiff to
      accommodate Kansas ?s message of support for Israel. Because the
      Kansas Law regulates inherently expressive conduct and forces
      plaintiff to accommodate Kansas's message, it is unlike the law at issue
      in [FAIR].

Id, at 1022, 1024 (parallel citation omitted).

       Defendants contend that these cases were wrongly decided and instead rely


upon Ark. Times LP v. Waldrip, 362 F. Supp. 3d 617 (E.D. Ark. 2019), as a


correct application of FAIR rather than Claibome to "a very similar state law


which likewise prohibits state entities from contracting with companies that

boycott Israel." Defs.' Br. at 18-19. Defendants' position has been undermined by


the recent reversal of the Waldrip district court's decision by the United States




                                           15
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 16 of 29




Court of Appeals for the Eighth Circuit, Ark. Times LP v. Waldrip, 988 F.3d 453

(8th Cir. 2021), which contains the following pertinent discussion:

      The State says this case is indistinguishable from FAIR because a
       decision not to purchase Israeli goods, like the decision to bar military
      recruiters from campus, is "all but invisible absent explanatory speech."
      According to the State, "a boycott of Israel is [simply] not expressive
       conduct," and as such is not entitled to First Amendment protection.
      But the comparison is not an exact fit because FAIR did not concern a
      boycott. In FAIR, the Supreme Court addressed the Solomon
      Amendment, which gave universities "a choice: Either allow military
      recruiters the same access to students afforded any other recruiter or
       forgo certain federal funds." The Court thus focused narrowly on the
       law schools' conduct in relation to military recruiters and never
      characterized it more broadly as a "boycott." Here, we are faced with
       a statute that expressly concerns and prohibits "boycotts."


Id, at 462. Like O.C.G.A. § 50-5-85, the Arkansas statute defined "boycott of


Israel" to include "other actions that are intended to limit commercial relations


with Israel, or persons or entities doing business in Israel or in Israeli-controlled


territories." Id, at 464 (quoting Ark. Code Ann. § 25-l-502(a)(A)(i)).

       Considering the Act as a whole, we conclude that the term "other
       actions" in the definition of "boycott Israel" and "boycott of Israel"
       encompasses more than "commercial conduct" similar to refusing to
       deal or terminating business activities. Instead, the Act requires
       government contractors, as a condition of contracting with Arkansas,
      not to engage in economic refusals to deal with Israel and to limit their
       support and promotion of boycotts of Israel. As such, the Act restricts
      government contractors' ability to participate in speech and other
      protected, boycott-associated activities recognized by the Supreme
      Court in Claibome. See 458 U.S. at 915. Therefore, the Act imposes a
       condition on government contractors that implicates their First
      Amendment rights.

                                           16
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 17 of 29




Id. at 466-67 (footnote and parallel citation omitted).


      Like the decisions reviewing anti-boycotting statutes in Jordahl, Amawi,

Koontz, and Waldrip, this Court concludes that O.C.G.A. § 50-5-85 imposes a


condition on those who contract with the state of Georgia that implicates the

contractors' First Amendment rights.


             2. O.C.G.A. § 50-5-85 Burdens Martin's Speech and Is Not
                    Narrowly Tailored to Further a Substantial State Interest.


       Statutes which create a content-neutral, incidental burden on speech are


permissible if the statute furthers a substantial governmental interest and the


burden is no greater than necessary to further the interest. See United States v.


O'Brien, 391 U.S. 367, 376-77 (1968). In contrast, "[cjontent-based laws—those


that target speech based on its communicative content—are presumptively


unconstitutional and may be justified only if the government proves that they are

narrowly tailored to serve compelling state interests." Reed v. Town of Gilbert,


Ariz., 576 U.S. 155, 163 (2015) (citations omitted); see also Simon & Schuster,

Inc. v. Members ofN.Y. State Crime Victims Bd, 502 U.S. 105, 115 (1991) ("A

statute is presumptively inconsistent with the First Amendment if it imposes a

financial burden on speakers because of the content of their speech."). A statute


defining regulated speech by its function or purpose draws a distinction based on


                                          17
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 18 of 29




its message and, accordingly, is a content-based regulation subject to strict


scrutiny. Reed, 576 U.S. at 164.


      Defendants contend that any burden imposed upon speech by O.C.G.A.


§ 50-5-85 is neutral and incidental. Defs/ Br. at 21-22. In addition, Defendants


assert that O.C.G.A. § 50-5-85 "promotes a substantial state interest—namely,


Georgia's interest in helping advance a long-standing federal foreign policy goal."


Id. at 23-24. In response, Martin contends that O.C.G.A. § 50-5-85 burdens speech


and the state's purported interest is nothing more than a mechanism for stifling


expression. Pl.'s Br. at 13-16.


      O.C.G.A. § 50-5-85 is content-based because the statute exempts boycotts of


Israel that are "founded on a valid business reason." O.C.G.A. § 50-5-85(a)(l)(B).


Therefore, whether the state of Georgia will enter into an agreement with a


contractor that refuses to engage in business with Israel is premised entirely upon


the motive behind the contractor's decision.


      Because the burden on speech imposed by O.C.G.A. § 50-5-85 is content-


based, it is subject to strict scrutiny. Reed, 576 U.S. at 164, 171. This means that


the government must show that the statute serves a compelling governmental


interest and that any burden on speech be essential and narrowly tailored to further


that interest. Id at 171 (citing Ariz. Free Enter. Club's Freedom Club PAC v.


                                          18
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 19 of 29




Bennett, 564 U.S. 721, 734 (2011)). Even assuming that Georgia's interest in

furthering foreign policy goals regarding relations with Israel is a substantial state

interest, Defendants fail to explain how Martin's advocacy of a boycott of Israel


has any bearing on Georgia's ability to advance foreign policy goals with Israel.


The law also is not narrowly tailored to achieve the state's purported interest for


the same reasons that Kansas's law was enjoined:


      But even if one assumed that Kansas had passed the law to achieve
      constitutionally permissible goals that would not change the outcome
      here. It is still unconstitutional because it is not narrowly tailored to
      achieve those permissive goals. If Kansas had passed its law to regulate
      boycotts intended to suppress economic competition coming from
      Israel—a goal that Claibome permits—the Kansas Law is
      overinclusive. It is overinclusive because it also bans political boycotts,
      which is impermissible. See Garrison v. Louisiana, 379 U.S. 64, 74-
      75 (1964) ("[S]peech concerning public affairs is more than self-
      expression; it is the essence of self-government."). Likewise, if the
      Kansas Law's goal is to promote trade relations with Israel—also a
      permissible goal—the Kansas Law is underinclusive because it only
      regulates boycotts but does not regulate other conduct that affects trade.


Koontz, 283 F. Supp. 3d at 1023 (parallel citation omitted).

      The Court notes that, even if it were to apply intermediate scrutiny pursuant


to O'Brien, as Defendants would have this Court do, the factors still weigh in favor

of Martin. See Defs/ Br. at 21 (citing O'Brien, 391 U.S. at 377). "[The Supreme]

Court has held that when 'speech' and 'nonspeech' elements are combined in the


same course of conduct, a sufficiently important governmental interest in


                                           19
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 20 of 29




regulating the nonspeech element can justify incidental limitations on First

Amendment freedoms." O'Brien, 391 U.S. at 376. In such a case, the Constitution


requires that "the incidental restriction on alleged First Amendment freedoms is no

greater than is essential to the furtherance of that interest" and that "the


governmental interest is unrelated to the suppression of free expression." Id. at


377.


       However, the Supreme Court also has held that a facially speech-neutral


statute may still encroach upon activity protected by the First Amendment. United

States v. Nat'l Treasury Emps. Union, 513 U.S. 454, 469-70 (1995). In NaH


Treasury, the Supreme Court held that even though a statute was content-neutral,


the indirect burden of banning honoraria given to government employees for public


speaking or publication would "chill [] potential speech before it happens" and

disincentivize government employees from public expression. Nat'1 Treasury, 513


U.S. at 468-71. Here, O.C.G.A. § 50-5-85 has a similar chilling effect because, as


alleged in the First Amended Complaint, the statute effectively bans Martin from

speaking at GSU and presumably other state university campuses. Moreover,


O.C.G.A. § 50-5-85 arguably is more offensive to the First Amendment than the


statute in Nat51 Treasury because it burdens speech exclusively for those who hold


particular political beliefs. Accordingly, even under Defendants' proposed


                                           20
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 21 of 29




intermediate scrutiny test, O.C.G.A. § 50-5-85 places an unconstitutional


incidental burden on speech.


      Because O.C.G.A. § 50-5-85 prohibits inherently expressive conduct


protected by the First Amendment, burdens Martin's right to free speech, and is not

narrowly tailored to further a substantial state interest, Defendant's Motion to


Dismiss Count One of the First Amended Complaint is DENIED.

             3. The Statute Unconstitutionally Compels Speech.


      The requirement contained in O.C.G.A. § 50-5-85 that parties seeking to


contract with the state of Georgia sign a certification that they are not engaged in a

boycott of Israel also is unconstitutional compelled speech. "[W]hen a State

attempts to make inquiries about a person's beliefs or associations, its power is


limited by the First Amendment. Broad and sweeping state inquiries into these

protected areas . . . discourage citizens from exercising rights protected by the


Constitution." Baird v. State Bar ofAriz. 401 U.S. 1, 6 (1971). "Similarly, the

State may not condition employment 'on an oath denying past, or abjuring future/

protected speech and associational activities." Amawi, 373 F. Supp. 3d at 754

(quoting Cole, 405 U.S. at 680).

      Because O.C.G.A. § 50-5-85 discriminates based on the motive for engaging


in a boycott against Israel, the certification requirement forces parties contracting


                                          21
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 22 of 29




with the state of Georgia to publicly assign a motive and speech element to what

Defendants deem merely economic conduct. The certification that one is not


engaged in a boycott of Israel is no different that requiring a person to espouse

certain political beliefs or to engage in certain political associations. The Supreme

Court has found similar requirements to be unconstitutional on their face. See,


e^, Baird, 401 U.S. at 5-6 (holding unconstitutional a state bar question requiring

applicants to state whether they had ever been a member of the Communist Party


or another organization which advocated the overthrow of the United States

Government by force).


      B. Martin States a Claim Upon Which Relief Can Be Granted That
             O.C.G.A. § 50-5-85 Violates Martin's Right to Due Process Under
             the Fourteenth Amendment.


      In cases arising under the First Amendment, courts "are concerned with the


vagueness of a statute 'on its face' because such vagueness may in itself deter


constitutionally protected and socially desirable conduct." United States v. Nat'1


Dairy Prods. Corp., 372 U.S. 29, 36 0963); see also Amawi, 373 F. Supp. 3d at


756 (quoting Smith v. Gosuen, 415 U.S. 566, 573 (1974)) ("When dealing with a

statute 'capable of reaching expression sheltered by the First Amendment, the


[vagueness] doctrine demands a greater degree of specificity than in other

contexts."'). A statute is impermissibly vague when people of common


                                         22
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 23 of 29




intelligence are left to guess at its precise meaning or when the standard of conduct


is not specified. Coates v. City of Cincinnati, 402 U.S. 611, 614 (1971).

      Here, O.C.G.A. § 50-5-85's inclusion of "other actions that are intended to


limit commercial relations with Israel" makes the statute impermissibly vague.

O.C.G.A. § 50-5-85. This phrase in particular may leave a reasonable individual to


speculate as to what conduct is prohibited. See Waldrip, 988 F.3d at 466 ("a

contractor could readily conclude that it was prohibited from both refusing to

economically engage with Israel and supporting or promoting a boycott of Israel or

Israeli-goods. A contractor that does not want to risk violating the terms of its


contract would likely refrain even from activity that is constitutionally protected.").


Despite Defendants' contentions to the contrary, the language in O.C.G.A. § 50-5-


85 makes it questionable whether Martin even would be permitted to speak

publicly in support ofBDS Boycotts while she was engaged in any contract with

the state of Georgia. Public speech which advocates for a boycott of Israel and

calls on others to engage in BDS Boycotts could reasonably be interpreted as

"actions that are intended to limit commercial relations with Israel." O.C.G.A.


  50-5-85-85(a). Thus, Martin has sufficiently stated a claim that O.C.G.A. § 50-


5-85 is void for vagueness in violation of the Fourteenth Amendment.




                                          23
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 24 of 29




       C. Defendants Overstreet, Blitch, and Lensch Are Shielded From
             Liability for Damages in Their Individual Capacities Based Upon
             Qualified Immunity.

      Defendants also contend that, even if Martin has stated a claim under


§ 1983, Defendants Overstreet, Blitch, and Lensch (collectively, the "Individual

Defendants") are entitled to qualified immunity from suit in their individual

capacities because the alleged constitutional right was not clearly established.

Defs.' Br. at 33-35. Martin contends that the Individual Defendants are not


entitled to qualified immunity because Claibome clearly establishes the

constitutional violation in this case. Pl.'s Br. at 30.


      "Qualified immunity offers complete protection for individual public

officials performing discretionary functions 'insofar as their conduct does not


violate clearly established statutory or constitutional rights of which a reasonable

person would have known.'" Sherrod v. Johnson, 667 F.3d 1359, 1363 (11th Cir.


2012) (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). To claim

qualified immunity, a defendant must first show he was performing a discretionary


function. Bames v. Zaccari, 669 F.3d 1295, 1303 (llth Cir. 2012). There is no




                                           24
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 25 of 29




dispute that the Individual Defendants were acting in the scope of their

discretionary authority in this case.5

      "Once discretionary authority is established, the burden then shifts to the

plaintiff to show that qualified immunity should not apply." Edwards v. Shanley,

666 F.3d 1289, 1294 (I 1th Cir. 2012) (quoting Lewis v. City of W. Palm Beach,

Fla., 561 F.3d 1288, 1291 (11th Cir. 2009)). A plaintiff demonstrates that qualified

immunity does not apply by showing: "(I) the defendant violated a constitutional

right, and (2) the right was clearly established at the time of the alleged violation."

Holloman ex rel. Holloman v. Harland, 572 F.3d 1252, 1254 (11th Cir. 2004). A

constitutional right is clearly established "only if its contours are 'sufficiently clear

that a reasonable official would understand what he is doing violates that right/"

Vaushan v. Cox, 343 F.3d 1323, 1332 (11th Cir. 2003) (quoting Anderson v.

Creishton, 483 U.S. 635, 640 (1987)). "When we consider whether the law clearly

established the relevant conduct as a constitutional violation at the time that [the

government official] engaged in the challenged acts, we look for 'fair warning' to

officers that the conduct at issue violated a constitutional right." Jones v. Fransen,




5 Martin does not respond to Defendants' assertion that the Individual Defendants
were acting within the scope of their discretionary authority. See Pl/s Br. at 30-
31.


                                           25
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 26 of 29




857 F.3d 843, 851 (I 1th Cir. 2017) (citing Coffin v. Brandau, 642 F.3d 999, 1013

(11th Cir. 2011) (en banc)). There are three methods to show that the government

official had fair warning:

      First, the plaintiffs may show that a materially similar case has already
      been decided. Second, the plaintiffs can point to a broader, clearly
      established principle that should control the novel facts of the situation.
      Finally, the conduct involved in the case may so obviously violate the
       constitution that prior case law is unnecessary. Under controlling law,
      the plaintiffs must carry their burden by looking to the law as
      interpreted at the time by the United States Supreme Court, the
      Eleventh Circuit, or the [relevant State Supreme Court].


Terrell v. Smith, 668 F.3d 1244, 1255-56 (11th Cir. 2012) (citations, quotation

marks, and alterations omitted). The second and third methods, known as "obvious


clarity" cases, exist when "case law is not needed" to demonstrate the unlawfulness


of the conduct or where the existing case law is so obvious that "every reasonable


government official facing the circumstances would know that the official's


conduct did violate federal law when the official acted." Vinyard v. Wilson, 311


F.3d 1340, 1350-51 (11th Cir. 2002). Such cases are rare. See, e.g., Santamorena


v. Georgia Military College, 147 F.3d 1337, 1340 n.6 (1 1th Cir. 1998) (noting that

"these exceptional cases rarely arise").


      The law at issue in this case is similar to over thirty laws that have been

enacted to restrict the ability of state contractors to support boycotts of Israel. See


https://www.jewishvirtuallibrary.org/anti-bds-legislation (last visited May 21,
                                           26
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 27 of 29




2021). Although there have been district court and courts of appeals decisions that

have considered the constitutionality of these laws discussed by the Court in this

Order, none of them came from the Supreme Court, the Eleventh Circuit, or the


Supreme Court of Georgia. Martin contends that Claibome established the broad

principle which controls the analysis of the review ofO.C.G.A. § 50-5-85;

however, the analysis undertaken in the cases previously decided involving "anti-


BDS" laws indicates that determination of whether Georgia's law is

unconstitutional is not "clearly established." Indeed, in the one circuit court of


appeals case that has considered the merits of a similar law, there was a


disagreement among the panel members as to the correct outcome. See Waldrip,


988 F.3d at 467 (Kobes, J., dissenting).

      It is unreasonable to expect that the Individual Defendants in this case would

have been on notice that O.C.G.A. § 50-5-85 was unconstitutional based upon the


application of Claibome to the specific facts of this case. "[C]learly established

law should not be defined at a high level of generality. As this Court explained

decades ago, the clearly established law must be "particularized" to the facts of the

case." White v. Purdv, 137 S. Ct. 548, 552 (2017) (citations omitted). And this is

not an "obvious clarity" case where case law is not necessary to establish the


unlawfulness of Defendants' actions.


                                           27
       Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 28 of 29




      As noted, to establish fair warning under this method, plaintiff may
      point to prior case law (from the Supreme Court of the United States,
      the Eleventh Circuit, or the highest court in the relevant state) that is
      materially similar. This method requires us to consider whether the
      factual scenario that the official faced is fairly distinguishable from the
      circumstances facing a government official in a previous case.
      Although existing case law does not necessarily have to be directly on
      point, it must be close enough to have put the statutory or constitutional
      question beyond debate. If reasonable people can differ on the
      lawfulness of a government official's actions despite existing case law,
      he did not have fair warning and is entitled to qualified immunity. This
      court has stated many times that if case law, in factual terms, has not
      staked out a bright line, qualified immunity almost always protects the
      defendant.


Games v. Wardynski, 871 F.3d 1203, 1209-10 (llth Cir. 2017) (citations and

punctuation omitted). "It is particularly difficult to overcome the qualified

immunity defense in the First Amendment context." Id at 1210 (citations

omitted).

      None of the cases Martin cites in her response are particularized to the facts


of this case or are close enough to have put the constitutional question "beyond


debate." Pl.'s Br. at 34-35. Consequently, she has not carried her burden of


showing that the Individual Defendants violated a clearly established constitutional

right. Accordingly, Defendants' Motion to Dismiss is GRANTED as to

Defendants Overstreet, Blitch, and Lensch in their individual capacities.




                                          28
      Case 1:20-cv-00596-MHC Document 53 Filed 05/21/21 Page 29 of 29




IV. CONCLUSION

      For the foregoing reasons, it is hereby ORDERED that Defendants' Motion

to Dismiss for Failure to State a Claim [Doc. 37] is GRANTED IN PART and

DENIED IN PART. Defendants' Motion is GRANTED with respect to Martin's

claims against Overstreet, Blitch, and Lensch in their individual capacities, and

those Defendants are DISMISSED. Defendants' Motion is otherwise DENIED.
                                     \^-
      IT IS SO ORDERED this ^ day of May, 2021.




                                                      ^. c^"^'^
                                       MARK H. COHEN
                                       United States District Judge




                                         29
